Citation Nr: 1543302	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus and bilateral hallux valgus with hammertoe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the Marine Corps Reserve from August to November 1985.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for a lumbar spine disability.

The Veteran testified before the undersigned at an October 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In March 2013, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

In May 2013, the Veteran submitted an itemized bill for services from Seminole Total Health which reflects that he received treatment for his back disability at that facility.  Also, he reported in a July 2013 statement that he had been referred for back problems by Dr. Coppolla.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken to obtain all relevant treatment records from Seminole Total Health and Dr. Coppolla.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Moreover, the Veteran was afforded a VA examination in May 2013 and was diagnosed as having degenerative disc disease of the lumbosacral spine.  The nurse practitioner who conducted the May 2013 examination indicated that she was unable to determine a baseline level of severity of the Veteran's current back disability based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected pes planus.  She explained that the medical evidence was not sufficient to support a determination of a baseline level of severity.  Nevertheless, regardless of an established baseline, the examiner opined that the Veteran's current back disability was likely ("at least as likely as not") aggravated beyond its natural progression by his service-connected pes planus. 

In light of the fact that the case is being remanded to obtain additional treatment records, the Board finds that another VA examination should be conducted with a different examiner in order to obtain an adequate opinion as to whether the Veteran's current back disability was aggravated by his service-connected bilateral foot disability and the extent of such aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a back disability and a foot disability from Seminole Total Health (see the itemized billing statement from this facility received in May 2013) and Dr. Coppolla (see the Veteran's July 2013 statement).  The AOJ shall attempt to obtain any relevant records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination with an examiner other than the one who conducted the September 2013 VA examination to determine the etiology of his current back disability.  All indicated tests and studies shall be conducted.  

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e. any back disability diagnosed since November 2008), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability was aggravated by the Veteran's service-connected bilateral pes planus and bilateral hallux valgus with hammertoe.

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinion, the examiner must specifically acknowledge and discuss any back disabilities diagnosed since November 2008, Dr. Lander's October 2008 opinion, the opinions of the examiners who conducted the September 2009 and May 2013 VA examinations, and the Veteran's reports of treatment for back problems since the late 1980s before he was employed as a letter carrier with the Postal Service.  

The examiner must provide reasons for each opinion given.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




